Citation Nr: 1740109	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-20 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to the service-connected bilateral hearing loss.

2.  Entitlement to service connection for a back disorder, to include as due to ionizing radiation.

3.  Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active military service from July 1948 to August 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the VA Regional Office (RO) in Portland, Oregon.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, a remand is necessary.  The April 2017 Statement of the Case (SOC) shows that VA treatment records from the Roseburg, Portland, and San Francisco VA Medical Centers (VAMCs) beginning in December 1999 were reviewed.  However, the claims file only contains records beginning in July 2012.  Therefore, as the Veteran's complete treatment records have not been obtained, a remand is necessary.  

The Board also finds that an addendum medical opinion regarding service connection for tinnitus is warranted.  The Veteran was afforded a VA examination in February 2015; a negative nexus opinion was provided.  The examiner opined that the Veteran's tinnitus was not associated with, related to, or secondary to his service-connected hearing loss.  However, this opinion does not specifically address whether the Veteran's service-connected hearing loss aggravates his tinnitus.  As such, the Board concludes that the opinion is not adequate and an addendum opinion is necessary.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that he may have received from the Roseburg, Portland, and San Francisco VAMCs dating from 1999 and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Obtain an addendum medical opinion from the February 2015 VA audiology examiner (or, if unavailable, from a medical professional with appropriate expertise) to determine the etiology of the Veteran's tinnitus.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  

The examiner is requested to review the record and offer an opinion as to whether it is at least as likely as not (a probability of approximately 50 percent or greater) that the Veteran's tinnitus is aggravated (permanently worsened beyond normal progression) by the service-connected bilateral hearing loss disability.  A complete rationale should be given for all opinions and conclusions expressed.  

3.  Then, after ensuring that the requested addendum opinion complies with the remand specifications, and after any further development deemed necessary, readjudicate the Veteran's claims.  If any benefit remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case, which includes a summary of any additional evidence submitted.  The requisite period of time for a response should be afforded.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on these matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).

